[Cite as Cook v. Pitter Patter Learning Ctr., L.L.C., 2022-Ohio-961.]




                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                       MONTGOMERY COUNTY

 LINDA K. COOK                                            :
                                                          :
          Plaintiff/Appellant                             :    Appellate Case No. 29260
                                                          :
 v.                                                       :    Trial Court Case No. 2020-CV-1628
                                                          :
 PITTER PATTER LEARNING                                   :    (Civil Appeal from
 CENTER, LLC, et al.                                      :    Common Pleas Court)
                                                          :
          Defendants/Appellees                            :


                                                  ...........

                                                  OPINION

                               Rendered on the 25th day of March, 2022.

                                                  ...........

JASON P. MATTHEWS, Atty. Reg. No. 0073144 and MATTHEW C. SCHULTZ, Atty.
Reg. No. 0080142, 130 West Second Street, Suite 924, Dayton, Ohio 45402
     Attorneys for Plaintiff-Appellant

MATTHEW D. STOKELY, Atty. Reg. No. 0062611 and KRISTINA ELIZABETH CURRY,
Atty. Reg. No. 0084084, 40 North Main Street, Suite 2700, Dayton, Ohio 45423
       Attorneys for Defendants-Appellees

                                                .............

WELBAUM, J.
                                                                                         -2-


       {¶ 1} Plaintiff-Appellant, Linda Cook, appeals from a judgment dismissing her

complaint against Defendants-Appellees, Pitter Patter Learning Center, LLC, and Zandra

Phillips (collectively, “Appellees”). According to Cook, the trial court erred in dismissing

the complaint because it failed to apply the proper standard of review. Cook also argues

that the court failed to properly consider evidence about judicial estoppel.

       {¶ 2} We conclude that dismissal of the complaint was partly based on incorrect

factual conclusions related to the application of judicial estoppel. Accordingly, the trial

court erred in dismissing Cook’s complaint. Furthermore, an alleged lacked of standing

due to Cook’s Chapter 13 bankruptcy filing does not provide an alternate reason to affirm

the dismissal. Cook had standing when the complaint was filed because she asserted

that Appellees had caused her injury and damages by unlawfully terminating her

employment, by failing to pay wages, by failing to pay minimum wages, and by illegally

accessing her electronically-stored information. At that point, Cook had not yet filed for

bankruptcy, and standing existed.

       {¶ 3} Whether the bankruptcy trustee subsequently became a real party in interest,

depriving Cook of standing, or whether Cook had a concurrent interest for purposes of

standing due to differences between Chapter 7 and Chapter 13 bankruptcy proceedings

is for the trial court to decide on remand, along with the issue of judicial estoppel.

Accordingly, the judgment of the trial court will be reversed and remanded for further

proceedings.



                          I. Facts and Course of Proceedings
                                                                                          -3-


       {¶ 4} On April 3, 2020, Cook filed a complaint against Appellees, alleging that her

employment had been terminated in violation of R.C. 5113.52, Ohio’s “whistleblower”

statute, and R.C. 5104.10, which precludes childcare employers from taking retaliatory

actions against employees who have made good faith oral or written complaints to the

director of job and family services. Cook also alleged that Appellees had failed to pay

wages, had failed to pay minimum wages, and had illegally accessed her electronically-

stored communications in violation of state and federal law.

       {¶ 5} The claims arose from Cook’s employment with Pitter Patter, which is a

licensed daycare facility. According to the complaint, Cook was employed at Pitter Patter

as an administrator from July 8, 2019 through October 9, 2019, and reported to Zandra

Phillips. Complaint, ¶ 5 and 7. Cook’s job performance and conduct were satisfactory

during her employment. Id. at ¶ 6. During her employment, Cook reported unsafe

conditions to Phillips, including children’s access to prescription medication and sharp

objects and improper staff-to-child ratios.      However, Phillips failed to correct the

conditions. Id. at ¶ 7. As a result, Cook sent an email on October 8, 2019, to a Day

Care Licensing Specialist for the Ohio Department of Job and Family Services (“ODJFS”),

asking to speak with him about unsafe conditions at the daycare center. Id.

       {¶ 6} Cook sent the email using her private mobile phone and personal email

account. Id. at ¶ 8. However, on October 9, 2019, Phillips handed Cook a printed copy

of email communications between ODJFS and Cook and terminated Cook’s employment.

Id. at ¶ 9. Cook then filed the current action against Appellees, Phillips and Pitter Patter.

       {¶ 7} After receiving an extension of time to plead, Appellees filed an answer to
                                                                                           -4-


the complaint on June 3, 2020. Following a pretrial conference, the court set various

litigation dates, including a January 21, 2021 discovery cutoff and a February 8, 2021 jury

trial.

         {¶ 8} On December 3, 2021, Appellees filed a motion to dismiss the complaint

pursuant to Civ.R. 12(B)(1) and, alternatively, Civ.R. 12(C), based on Cook’s failure to

disclose the existence of her action against Appellees when she filed for a Chapter 13

bankruptcy. By agreement of the parties, the court vacated the trial date and granted

Cook an extension of time to reply to the motion to dismiss. Cook then filed a response

to the motion on December 29, 2020, arguing that her failure to list the claim against

Appellees was inadvertent. As support, Cook attached her trial attorney’s affidavit and

several other documents.

         {¶ 9} On the same day, Cook also filed a motion in the trial court seeking to

substitute the bankruptcy trustee as a real party in interest under Civ.R. 17(A). Again,

Cook attached several documents, including the docket sheet for her bankruptcy case

and her trial attorney’s affidavit.

         {¶ 10} Another pretrial order was filed on January 7, 2021, setting trial for October

25, 2021.      On February 9, 2021, Appellees responded to the motion to add the

bankruptcy trustee and to Cook’s memorandum concerning the motion to dismiss.

         {¶ 11} Along with a subsequent memorandum, Cook included her own affidavit, in

which she said she had informed her bankruptcy attorney of the pending litigation. She

further stated that this attorney and his staff had prepared the bankruptcy filings and had

not given her an opportunity to review them before filing. Cook therefore claimed she
                                                                                          -5-


had no knowledge that the common pleas court litigation had been omitted until

Appellees’ motion to dismiss was filed. Plaintiff’s Reply Memorandum in Support of Her

Motion to Substitute Bankruptcy Trustee as Real Party in Interest (Feb. 16. 2021)

(“Substitution Motion”), Cook Affidavit, p. 1-2.      Appellees filed a surrreply to this

memorandum on February 23, 2021.

      {¶ 12} On September 9, 2021, the trial court filed an order and entry sustaining

Appellees’ motion to dismiss and dismissing Cook’s complaint.           This timely appeal

followed.



                     II. Alleged Error in Dismissal of the Complaint

      {¶ 13} Cook’s sole assignment of error states that:

             The Trial Court Erred by Granting the Motion to Dismiss Filed by

      Defendants-Appellees.

      {¶ 14} Cook first contends that the trial court failed to apply the correct standard of

review under Civ.R. 12(B)(1) or Civ.R.12(C). Specifically, Cook argues that the court

made judgments on facts outside the pleadings, which is appropriate for summary

judgment situations but not for motions to dismiss or motions for judgment on the

pleadings. Cook further contends that because her intent was in question, this matter

was not suitable for disposition by summary judgment. Following that discussion, Cook

addresses the merits of dismissing the case. Before we consider these issues, we will

outline the relevant standards.
                                                                                            -6-


                                 A. Applicable Standards

       {¶ 15} As noted, Appellees’ motion to dismiss was based on Civ.R. 12(B)(1) and,

alternatively, on Civ.R. 12(C). Civ.R. 12(B)(1) concerns dismissal based on “lack of

jurisdiction over the subject matter,” and Civ.R. 12(C) pertains to motions for judgment on

the pleadings.

       {¶ 16} “The standard of review for a dismissal pursuant to Civ.R. 12(B)(1) is

whether any cause of action cognizable by the forum has been raised in the complaint.”

State ex rel. Bush v. Spurlock, 42 Ohio St.3d 77, 80, 537 N.E.2d 641 (1989), citing Avco

Fin. Servs. Loan, Inc. v. Hale, 36 Ohio App.3d 65, 67, 520 N.E.2d 1378 (10th Dist.1987).

“In determining whether a plaintiff has alleged a cause of action sufficient to withstand a

Civ.R. 12(B)(1) motion to dismiss for lack of subject matter jurisdiction, a trial court is not

confined to the allegations of the complaint, and it may consider evidentiary material

pertinent to such inquiry without converting the motion to a motion for summary

judgment.”    Tibbs v. Kendrick, 93 Ohio App.3d 35, 39-40, 637 N.E.2d 397 (8th

Dist.1994), citing Southgate Dev. Corp. v. Columbia Gas Transm. Corp., 48 Ohio St.2d

211, 358 N.E.2d 526 (1976).

       {¶ 17} Appellate review of dismissals under Civ.R. 12(B)(1) is de novo. State ex

rel. Ohio Civ. Serv. Emps. Assn. v. State of Ohio, 146 Ohio St.3d 315, 2016-Ohio-478,

56 N.E.3d 913, ¶ 12. This means we apply the same standards as the trial court. Carter

v. Trotwood-Madison City Bd. of Edn., 181 Ohio App.3d 764, 2009-Ohio-1769, 910

N.E.2d 1088, ¶ 26 (2d Dist.).

       {¶ 18} Unlike Civ.R. 12(B)(1), a decision on “a motion for judgment on the
                                                                                              -7-


pleadings is restricted solely to the allegations in the pleadings and any writings attached

to the complaint.” Dearth v. Stanley, 2d Dist. Montgomery No. 22180, 2008-Ohio-487,

¶ 24, citing Peterson v. Teodosio, 34 Ohio St.2d 161, 165, 297 N.E.2d 113 (1973).

       {¶ 19} “Under Civ.R. 12(C), dismissal is appropriate where a court (1) construes

the material allegations in the complaint, with all reasonable inferences to be drawn

therefrom, in favor of the nonmoving party as true, and (2) finds beyond doubt, that the

plaintiff could prove no set of facts in support of his claim that would entitle him to relief.

* * * Thus, Civ.R. 12(C) requires a determination that no material factual issues exist and

that the movant is entitled to judgment as a matter of law.” State ex rel. Midwest Pride

IV, Inc. v. Pontious, 75 Ohio St.3d 565, 570, 664 N.E.2d 931 (1996).

       {¶ 20} Appellate review of decisions made under Civ.R. 12(C) is also de novo.

Rayess v. Educational Comm. for Foreign Med. Graduates, 134 Ohio St.3d 509, 2012-

Ohio-5676, 983 N.E.2d 1267, ¶ 18. This is because the motion presents only questions

of law. Id.

       {¶ 21} With these standards in mind, we return to consideration of Cook’s

arguments.



                          B. Trial Court Application of Standards

       {¶ 22} Cook’s first argument is that the trial court erred in failing to apply the correct

standards for dismissal under Civ.R. 12 and in considering matters outside the pleadings.

The trial court’s decision was very brief and did not indicate whether it was relying on

Civ.R. 12(B)(1) or (C). However, the trial court could not have relied solely on the
                                                                                          -8-


pleadings, because the fact of Cook’s bankruptcy case was not disclosed in the pleadings

and was brought to the court’s attention well after the pleadings had closed.

       {¶ 23} The Ohio Rules of Civil Procedure define “pleadings” as a complaint and an

answer; a reply to a counterclaim denominated as such; an answer to a cross-claim, if

the answer contains a cross-claim; a third-party complaint, if a person who was not an

original party is summoned under the provisions of Civ.R. 14; and a third-party answer, if

a third-party complaint is served.” Civ.R. 7(A). The pleadings, as relevant here, were

Cook’s complaint and Appellees’ answer. Nothing in these documents indicates any

deficiency in Cook’s ability to bring or maintain an action, and judgment therefore could

not have been based on Civ.R. 12(C).

       {¶ 24} The crux of the argument against Cook is that she failed to disclose her

pending lawsuit when she filed for bankruptcy. This would not have been discovered

during the pleading stage because Cook had not yet filed the bankruptcy action when the

complaint was filed. In fact, Cook did not file the bankruptcy action until two months later.

Matters pertinent to the bankruptcy filing would obviously have been outside the pleadings

in the pending lawsuit.

       {¶ 25} As indicated, Civ.R. 12(B)(1) allows consideration of matters outside the

pleadings.   We have not found authority in Ohio discussing judicial estoppel in the

context of Civ.R. 12(B)(1), which applies to dismissals based on “lack of jurisdiction over

the subject matter.”

       {¶ 26} Judicial estoppel is an equitable doctrine that courts use at their discretion

“to prevent ‘improper use of judicial machinery.’ ” New Hampshire v. Maine, 532 U.S.
                                                                                        -9-


742, 750, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001), quoting Konstantinidis v. Chen, 626

F.2d 933, 938 (D.C.Cir.1980). In New Hampshire, the United States Supreme Court

decided that judicial estoppel fit best a controversy between two states over a river

boundary that these states had previously litigated. Id. at 749. While the procedural

context of New Hampshire involved dismissal of an original complaint, the Supreme Court

did not mention any particular dismissal vehicle such as lack of jurisdiction or failure to

state a claim. Id. at 745. However, the court only considered documents filed in the

prior action and did not consider other facts outside the record. Id. at 746-748 and 751-

754. That contrasts with the situation before us, where the evidence included pleadings

in another case (the bankruptcy), as well as affidavits from both Cook and her attorney

about events that occurred.

       {¶ 27} In the context of bankruptcy situations, summary judgment is typically

employed, due to reliance on facts that would be outside the record. E.g. White v.

Wyndham Vacation Ownership, Inc., 617 F.3d 472, 475 (6th Cir.2010) (converting a

Fed.Civ.R. 12(B)(6) motion into a motion for summary judgment). See also Saha v.

Research Inst. at Nationwide Children's Hosp., 10th Dist. Franklin No. 12AP-590, 2013-

Ohio-4203, ¶ 8 and 16-17 (converting a motion to dismiss to a summary judgment

motion).   Thus, converting Appellees’ motion into one for summary judgment would

probably have been the better course of action here.

       {¶ 28} From the documents in the record, it appears that Cook first disclosed the

bankruptcy filing in her answers to interrogatories, which were sent to Appellees on

September 18, 2020. See Response in Opposition to Defendants’ Motion to Dismiss
                                                                                        -10-


(Dec. 29, 2020), Affidavit of Matthew Schultz attached as Ex. A, ¶ 4-5, and Ex.1A attached

to Schultz’s Affidavit, p. 5 and 14.

       {¶ 29} Shortly after Cook’s deposition was taken on November 11, 2020,

Appellees’ counsel “confirmed” the bankruptcy filing. Defendants’ Motion to Dismiss

(December 2, 2021), p. 3 and Affidavit of Matthew Stokely, attached as Ex. F.

Appellees then filed their motion to dismiss on December 2, 2020.1

       {¶ 30} When the motion to dismiss was filed, the summary judgment deadline had

expired. However, on December 17, 2020, the trial court vacated the trial date at the

parties’ joint request and allowed Cook two additional weeks to reply to the motion.

Agreed Decision, Order, and Entry Vacating the Trial Date (Dec. 17, 2020), p. 1. On

December 29, 2020, Cook filed a response, which included her attorney’s affidavit and

documents. She also filed her own affidavit on February 16, 2021, as part of her request

to substitute the bankruptcy trustee as plaintiff.

       {¶ 31} In view of these facts, Cook was aware that the trial court would be

considering matters outside the record in deciding Appellees’ motion. She did not object,

and, in fact, it would have been impossible to decide the motion without reviewing

evidence that was not in the pleadings. As a result, Cook waived any objection to the

procedure and to the court’s review of matters outside the record.           Courts have

“ ‘consistently held that an appellate court need not consider an error which a party

complaining of the trial court's judgment could have called, but did not call, to the trial



1 Appellees did not explain the nearly three-month delay in filing the motion to dismiss.
After receiving the interrogatory answers, the information could have easily been
“confirmed” by looking at the bankruptcy records.
                                                                                         -11-


court's attention at a time when such error could have been avoided or corrected by the

trial court.’ ” State v. Simmons, 2d Dist. Montgomery No. 23991, 2011-Ohio-5561, ¶ 31,

quoting State v. Williams, 51 Ohio St.2d 112, 117, 364 N.E.2d 1364 (1977), vacated in

part on other grounds, 438 U.S. 911, 98 S.Ct. 3137, 57 L.Ed.2d 1156 (1978).



                                C. Alleged Material Facts

       {¶ 32} Cook’s second argument is that the trial court should not have decided the

issue of her intent, as that was a factual issue for trial. In view of our finding that Cook

waived objection to the court’s considering matters outside the pleadings, a summary

judgment standard is appropriate here.

       {¶ 33} “Summary judgment is appropriate if (1) no genuine issue of any material

fact remains, (2) the moving party is entitled to judgment as a matter of law, and (3) it

appears from the evidence that reasonable minds can come to but one conclusion, and

construing the evidence most strongly in favor of the nonmoving party, that conclusion is

adverse to the party against whom the motion for summary judgment is made.” State ex

rel. Duncan v. Mentor City Council, 105 Ohio St.3d 372, 2005-Ohio-2163, 826 N.E.2d

832, ¶ 9, citing Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267

(1977).   The law is well-settled that in reviewing summary judgment decisions, we

conduct de novo review, “which means that we apply the same standards as the trial

court.” GNFH, Inc. v. W. Am. Ins. Co., 172 Ohio App.3d 127, 2007-Ohio-2722, 873

N.E.2d 345, ¶ 16 (2d Dist.).

       {¶ 34} The issue before the trial court was whether Cook was precluded from
                                                                                          -12-


proceeding with her action against Appellees because she failed to disclose that she had

filed for bankruptcy two months after she filed the complaint in the common pleas court.

A considerable body of law exists indicating that judicial estoppel can apply in such

situations.

       {¶ 35} Judicial estoppel is used where a litigant fails to disclose bankruptcy

proceedings because “[a] debtor has an affirmative duty to disclose all of its assets to the

bankruptcy court.” Browning v. Levy, 283 F.3d 761, 775 (6th Cir.2002), citing 11 U.S.C.

521. These assets would include sums a party expects to recover or has recovered in

litigation because they could be used to satisfy creditors’ claims.

       {¶ 36} “The doctrine of judicial estoppel forbids a party ‘from taking a position

inconsistent with one successfully and unequivocally asserted by the same party in a prior

proceeding.’ ” Teledyne Industries, Inc. v. N.L.R.B., 911 F.2d 1214, 1217 (6th Cir.1990),

quoting Reynolds v. Commr. of Internal Revenue, 861 F.2d 469, 472-473 (6th Cir.1988).

See also Greer-Burger v. Temesi, 116 Ohio St.3d 324, 2007-Ohio-6442, 879 N.E.2d 174,

¶ 5 and 24-31 (applying judicial estoppel where plaintiff discharged attorney fees in

bankruptcy, but failed to list her pending retaliation claim, for which she ultimately

received attorney fees, on the schedule of assets in the bankruptcy case).

       {¶ 37} “Judicial estoppel is an equitable doctrine that preserves the integrity of the

courts by preventing a party from abusing the judicial process through cynical

gamesmanship, achieving success on one position, then arguing the opposite to suit an

exigency of the moment.” Teledyne Industries at 1217-1218; see also Greer-Burger at

¶ 25. This doctrine “ ‘applies only when a party shows that his opponent: (1) took a
                                                                                          -13-


contrary position; (2) under oath in a prior proceeding; and (3) the prior position was

accepted by the court.’ ” Cavins v. S & B Health Care, Inc., 2015-Ohio-4119, 39 N.E.3d

1287, ¶ 84 (2d Dist.), quoting Smith v. Dillard Dept. Stores, Inc., 139 Ohio App.3d 525,

744 N.E.2d 1198 (8th Dist.2000).

       {¶ 38} Judicial estoppel could apply here because Cook filed for bankruptcy on

June 4, 2020, about two months after she filed the current litigation, in which she claimed

damages in excess of $25,000. See Complaint, p. 7; and Docket for Bankruptcy Case

No. 3:20-bk-31450, attached to Substitution Motion, p. 1-2. The Chapter 13 bankruptcy

petition that Cook filed specifically required disclosure of whether the petitioner had been

a party to any legal action within the year prior to filing for bankruptcy. Cook answered

“no” both when she filed the petition and when she filed an amended petition on July 16,

2020. See Motion to Dismiss (Dec. 2, 2020), Ex. A, p. 26, and Ex, D, p. 6.        Cook also

denied in the original petition that she had any legal claims against third parties, and she

did not correct that when she amended the petition. Ex. A at p. 15.

       {¶ 39} The bankruptcy court accepted Cook’s position, as an October 24, 2020

order was filed confirming her Chapter 13 plan. See Ex. E attached to the Motion to

Dismiss.

       {¶ 40} In the context of bankruptcy proceedings, the Sixth Circuit Court of Appeals

has applied an exception (or third prong) to the analysis, which is that “ ‘judicial estoppel

is inappropriate in cases of conduct amounting to nothing more than mistake or

inadvertence.’ ” White, 617 F.3d at 476, quoting Browning, 283 F.3d at 776. In deciding

whether a party’s “conduct resulted from mistake or inadvertence,” the Sixth Circuit
                                                                                          -14-


“considers whether: (1) she lacked knowledge of the factual basis of the undisclosed

claims; (2) she had a motive for concealment; and (3) the evidence indicates an absence

of bad faith.” Id. at 478.

       {¶ 41} Cook argues that intent is a factual issue to be resolved at trial. However,

this is not always true, because “intent is rarely provable by direct evidence, it may be

inferred from the ‘totality of the circumstances.’ ” Davis v. Sun Refining & Marketing Co.,

109 Ohio App.3d 42, 56, 671 N.E.2d 1049 (2d Dist.1996), quoting Klapchar v. Dunbarton

Properties, Ltd., 5th Dist. Stark No. CA-8521, 1991 WL 249432, *2 (Nov. 4, 1991).

       {¶ 42} In contrast to Cook’s position, Appellees argue that “ ‘[a] motive to conceal

claims from the bankruptcy court always exists as a matter of law, since “it is always in a

Chapter 13 petitioner's interest to minimize income and assets.” ’ ” Appellees’ Brief, p.

14-15, quoting Moore v. Hodge, 1st Dist. Hamilton No. C-180633, 2019-Ohio-4752, ¶ 14,

which, in turn, quotes Saha, 10th Dist. Franklin No. 12AP-590, 2013-Ohio-4203, at ¶ 19.2

       {¶ 43} This legal presumption about motive applies, however, to whether a plaintiff

“received potential financial benefits from concealing the claim, and thus had a motive to

do so.” Stanley v. FCA US, LLC, N.D.Ohio No. 3:19-cv-640, 2021 WL 5760546, *6 (Dec.

3, 2021). See also Davis v. Fiat Chrysler Autos. U.S., LLC, 747 Fed.Appx. 309, 316 (6th

Cir.2018). Once that presumption is established, “the burden shifts to Plaintiff to set forth



2 Moore’s reference to Saha is incorrect, as Saha does not contain such a quote in
paragraph 19 or at any other place in the opinion. See Saha, 10th Dist. Franklin No.
12AP-590, 2013-Ohio-4203. The Tenth District Court of Appeals did make such a quote
in a later decision in Saha. See Saha v. Research Institute at Nationwide Children's
Hosp., 10th Dist. Franklin No. 18AP-661, 2019-Ohio-1792, ¶ 19 (quoting from the trial
court’s decision), and ¶ 33 (quoting from Lewis v. Weyerhaeuser Co., 141 Fed.Appx. 420,
426 (6th Cir. 2005), and White, 617 F.3d at 479).
                                                                                         -15-


evidence showing a lack of bad faith.” Stanley at *7, citing White, 617 F.3d at 479, and

Finney v. Volvo Group N. Am., LLC, 562 B.R. 914, 918 (M.D.Tenn 2015). See also

Moore at ¶ 14. Thus, while Cook’s motive to conceal could have been inferred as a

matter of law, she was still allowed to establish that she had not acted in bad faith.

       {¶ 44} “The Sixth Circuit has made clear that the bad faith analysis for applying

judicial estoppel in the bankruptcy context generally focuses on three attributes: effort,

effectiveness, and timing. To avoid estoppel, a party generally must show they made a

good-faith, effective effort to inform the bankruptcy court about the potential claim.”

Couch v. Certified Flooring Installation, Inc., 439 F.Supp.3d 964, 972 (S.D.Ohio 2020),

citing Eubanks v. CBSK Fin. Group, Inc., 385 F.3d 894, 898-899 (6th Cir. 2004).

“Likewise, a court is less inclined to find bad faith when the party attempted to inform the

bankruptcy court about the potential action before a motion to dismiss forced the party's

hand.” (Emphasis sic.) Id., citing Newman v. Univ. of Dayton, 751 Fed. Appx. 809, 814-

815 (6th Cir.2018).

       {¶ 45} In the case before us, the trial court’s decision was quite short – just about

a page long. After noting Cook’s claim that her failure to disclose had been inadvertent,

the court stated:

              However, notwithstanding the offer of Plaintiff’s counsel to contact

       his client’s bankruptcy counsel, there was no affirmative action to correct

       the error or any evidence before the Court as to why or how the Plaintiff

       herself did not disclose this action to her bankruptcy lawyer, if in fact she

       did not. Ohio courts have held, as urged by Defendants, that a motive to
                                                                                           -16-


       conceal claims from the bankruptcy court always exists, because it is

       always in the best interest of a petitioner to minimize income and assets.

       See, e.g. Moore v. Hodge, 2019-Ohio-4752.

(Emphasis added.) Order and Entry Sustaining Defendant’s Motion to Dismiss (Sept. 9,

2021), p. 1.

       {¶ 46} However, contrary to the trial court’s statement, Cook’s affidavit indicates

that she did, in fact, tell her bankruptcy attorney about the pending lawsuit.            See

Substitution Motion, Cook Affidavit.

       {¶ 47} Specifically, Cook stated in the affidavit that she had decided in late spring

2020 that she needed to investigate bankruptcy protection. As a result, she contacted

attorney Tim Deerfield to discuss the bankruptcy.          Cook further said that she told

Deerfield she had been terminated from her job and that a lawsuit was pending in

Montgomery County Common Pleas Court. Cook Affidavit at ¶ 3-5. Cook’s affidavit

then said that she had decided to file bankruptcy and retained Deerfield; that he and his

staff had prepared the bankruptcy papers; and that they had not given her an opportunity

to review the papers before they were filed. Id. at ¶ 6-7. In addition, Cook stated that

she had had no intention of hiding the fact of the pending lawsuit and that she did not

have any idea that her claim against Appellees had been omitted from the bankruptcy

filing until she learned of the motion to dismiss. Id. at ¶ 8-9.

       {¶ 48} While Cook did not refer to specific dates in her affidavit, the structure of the

outlined facts indicates that Cook did inform her bankruptcy attorney at the outset about

the pending lawsuit. Furthermore, although Cook should have reviewed the documents
                                                                                           -17-


before signing, she says she was not given the opportunity. The signatures on the

original petition filed on June 4, 2020, and on the amended documents filed on July 16,

2020 were electronic; they were not signed by hand, with Cook’s signature. Motion to

Dismiss, Ex. A at p. 6, 33, and 40; Ex. C, p. 13; and Ex. D at p. 9. Therefore, as the

record stands, there is nothing contradicting Cook’s claim, and part of the basis for the

trial court’s decision was simply incorrect.

       {¶ 49} Accordingly, the trial court’s decision must be reversed. This is not to say

that Cook will ultimately prevail against a judicial estoppel claim. We express no opinion

on that point.



                                        D. Standing

       {¶ 50} In their brief, Appellees have offered an alternate basis for affirming the trial

court’s decision. We will address this point, because “[a]n appellate court may affirm

based on different reasoning than found by a trial court, but an appellate court cannot

disturb a judgment or order that is legally correct based on different reasoning.” John A.

Becker Co. v. Jedson Eng., Inc., 2018-Ohio-3924, 121 N.E.3d 788, ¶ 19 (2d Dist.), citing

State ex rel. Sommers v. Perkins Local Schools Bd. of Edn., 2017-Ohio-7991, 98 N.E.3d

1117, ¶ 26 (6th Dist.). “The fundamental questions in an appeal are, one, whether the

appealed decision itself is erroneous and, two, whether that error is prejudicial.           A

decision that achieves the right result must be affirmed, even if the wrong reasoning is

used to justify the decision, because an error in reasoning is not prejudicial.” Id.

       {¶ 51} According to Appellees, Cook lacked standing to pursue her employment
                                                                                           -18-


claims in the trial court because all property, including civil claims, is the property of the

bankruptcy estate. Consequently, only the bankruptcy trustee had standing to pursue

such claims, unless the trustee abandoned them. In their brief, Appellees equate a lack

of standing with subject matter jurisdiction and also suggest that we should dismiss the

appeal on this basis. Appellees’ Brief at p. 17.

       {¶ 52} Under established law, we have the ability to consider our jurisdiction and

may even raise it on our own motion.          E.g., In re Guardianship of Igah, 2d Dist.

Montgomery No. 26416, 2015-Ohio-4511, ¶ 14, citing State ex rel. White v. Cuyahoga

Metro. Hous. Auth., 79 Ohio St.3d 543, 544, 684 N.E.2d 72 (1997). As an example,

“failure to comply with time requirements of App.R. 4(A) is a jurisdictional defect, which is

fatal to an appeal.” CitiBank v. Abu-Niaaj, 2d Dist. Greene No. 2011-CA-45, 2012-Ohio-

2099, ¶ 7, citing In re H.F., 120 Ohio St.3d 499, 2008-Ohio-6810, 900 N.E.2d 607, ¶ 17.

(Other citations omitted.) Likewise, lack of a final appealable order requires that we

dismiss an appeal for lack of jurisdiction. Igah at ¶ 18.

       {¶ 53} “ ‘Subject-matter jurisdiction of a court connotes the power to hear and

decide a case upon its merits’ and ‘defines the competency of a court to render a valid

judgment in a particular action.’ ” Cheap Escape Co. v. Haddox, LLC, 120 Ohio St.3d

493, 2008-Ohio-6323, 900 N.E.2d 601, ¶ 6, quoting Morrison v. Steiner, 32 Ohio St.2d

86, 87, 290 N.E.2d 841 (1972). The subject matter jurisdiction of courts of appeals is

granted by Ohio Constitution, Article IV, Section 3(B)(1)(f), which gives them original

jurisdiction over certain matters like mandamus actions, and in “any cause on review as

may be necessary to its complete determination.”
                                                                                           -19-


       {¶ 54} In addition, courts of appeals have “such jurisdiction as may be provided by

law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district” (other than direct appeals of

judgments imposing death), and “such appellate jurisdiction as may be provided by law

to review and affirm, modify, or reverse final orders or actions of administrative officers or

agencies.” Id. at (B)(2).

       {¶ 55} However, jurisdiction is also restricted by R.C. 2505.03(A), which only

allows appellate courts to consider “final orders” in cases over which the court has

jurisdiction. Flynn v. Fairview Village Retirement Community, Ltd., 132 Ohio St.3d 199,

2012-Ohio-2582, 970 N.E.2d 927, ¶ 5. This is why we must dismiss cases for lack of

final appealable orders.

       {¶ 56} In the case before us, a final appealable order existed because the trial

court dismissed Cook’s action. We also clearly have jurisdiction under Section 3, Article

IV of the Ohio Constitution to review the trial court’s final order. Moreover, we have not

found the trial court’s judicial estoppel dismissal to be proper. And finally, the trial court

has not yet considered whether the bankruptcy trustee should be allowed to be

substituted as the “real party in interest.”

       {¶ 57} There is also a difference between subject matter jurisdiction and standing

to pursue an action, although courts often confuse the matter by equating the terms

“jurisdiction” and “standing” without considering the difference between “subject matter

jurisdiction” and the more general notion of jurisdiction.

       {¶ 58} “The general term ‘jurisdiction’ can be used to connote several distinct
                                                                                            -20-


concepts, including jurisdiction over the subject matter, jurisdiction over the person, and

jurisdiction over a particular case.” Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75,

2014-Ohio-4275, 21 N.E.3d 1040, ¶ 18, citing Pratts v. Hurley, 102 Ohio St.3d 81, 2004-

Ohio-1980, 806 N.E.2d 992, ¶ 11-12. As noted in Kuchta:

              Subject-matter jurisdiction is the power of a court to entertain and

       adjudicate a particular class of cases. * * * A court's subject-matter

       jurisdiction is determined without regard to the rights of the individual parties

       involved in a particular case. * * * A court's jurisdiction over a particular case

       refers to the court's authority to proceed or rule on a case that is within the

       court's subject-matter jurisdiction. * * * This latter jurisdictional category

       involves consideration of the rights of the parties. If a court possesses

       subject-matter jurisdiction, any error in the invocation or exercise of

       jurisdiction over a particular case causes a judgment to be voidable rather

       than void.

(Citations omitted.) Kuchta at ¶ 19.

       {¶ 59} While standing is a “jurisdictional” requirement, a lack of standing does not

invalidate a court’s subject matter jurisdiction. Id. at ¶ 20. See also Lundeen v. Turner,

164 Ohio St.3d 159, 2021-Ohio-1533, 172 N.E.3d 150, ¶ 25 (“a plaintiff's alleged lack of

standing to sue on a note and maintain a foreclosure action does not affect the subject-

matter jurisdiction of a common pleas court to entertain a foreclosure action”). Instead,

“[a] determination of standing necessarily looks to the rights of the individual parties to

bring the action, as they must assert a personal stake in the outcome of the action in
                                                                                            -21-


order to establish standing.”     Id. at ¶ 23, citing Ohio Pyro, Inc. v. Ohio Dept. of

Commerce, 115 Ohio St.3d 375, 2007-Ohio-5024, 875 N.E.2d 550, ¶ 27.                 “Lack of

standing is certainly a fundamental flaw that would require a court to dismiss the action,

* * * and any judgment on the merits would be subject to reversal on appeal. But a

particular party's standing, or lack thereof, does not affect the subject-matter jurisdiction

of the court in which the party is attempting to obtain relief.” (Citations omitted.) Id.

       {¶ 60} In the context of judicial estoppel and bankruptcy proceedings, federal

courts have also distinguished between Article III jurisdiction and standing.            See

Martineau v. Wier, 934 F.3d 385, 391 (4th Cir. 2019) (holding that bankruptcy debtor was

the real party in interest to pursue tort claims against defendants).

       {¶ 61} Federal courts also have distinguished between the interests of Chapter 7

debtors and those filing under Chapter 13 (as is the case here). See Wilson v. Dollar

Gen. Corp., 717 F.3d 337, 343 (4th Cir. 2013) (joining five other Circuit Courts of Appeal

that had considered the question, and concluding that “Chapter 13 debtors have standing

to bring causes of action in their own name on behalf of the estate”).3


3 The Sixth Circuit Court of Appeals is not one of these circuits. Recently, the Sixth
Circuit decided a case on other grounds and stated that it, therefore, “need not resolve
this question today” as to whether a Chapter 13 debtor in general “ ‘is the real party in
interest’ or whether he is ‘an interloper, trying to prosecute a claim that belongs to his
estate in bankruptcy.’ ” Kolesar v. Allstate Ins. Co., 814 Fed.Appx. 988, 990 (6th Cir.
2020), quoting Biesek v. Soo Line R. Co., 440 F.3d 410, 413 (7th Cir. 2006). See also
Perry v. Allstate Indemnity Co., N.D.Ohio No. 1:16-cv-01522, 2021 WL 3560195, *3 (Aug.
12, 2021) (stating, after discussing Kolesar, that “the overwhelming authority militates in
favor of finding that a debtor in a Chapter 13 bankruptcy [proceeding] is the real party in
interest to prosecute an action”); In re Connor, M.D.Tenn. No. 3:21-bk-00276, 2022 WL
108356, *4 (Jan. 4, 2022) (noting that six Circuit Courts of Appeals had ruled in favor of
the “concurrent jurisdiction” of the trustee and a Chapter 13 debtor. The court also
projected that the Sixth Circuit would rule in favor of this idea as well.) The circuit courts
in question are the Second, Third, Fourth, Seventh, Tenth, and Eleventh Circuit Courts of
                                                                                        -22-


      {¶ 62} Wilson provided the following explanation of the differences between

Chapter 7 and Chapter 13 cases:

              Chapter 7 and Chapter 13 provide two distinct methods for an

      individual to cure his indebtedness. Chapter 7 adopts the “much more

      radical solution,” Cable [v. Ivy Tech State College, 200 F.3d [467] at 472

      [7th Cir. 1999], of requiring the debtor to relinquish possession of the estate

      to the trustee for liquidation and distribution to creditors. See 11 U.S.C.

      § 704. To effectuate this purpose, the trustee’s management of the estate

      – including causes of action that are part of the estate – must necessarily

      be free from interference by the debtor. Cable, 200 F.3d at 472. Thus,

      under Rule 17’s real-party-in-interest requirement, it is the Chapter 7

      trustee, but not the Chapter 7 debtor, who may possess standing on behalf

      of the estate to bring a pre-petition claim. * * *   4


              Chapter 13, however, provides a different framework. Under Chapter

      13, the debtor remains in possession of the property of the estate and cures

      his indebtedness, under the supervision of the trustee, by way of regular

      payments to creditors from his earnings through a court approved payment

      plan.     See 11 U.S.C. §§ 1306(b), 1322; Olick [v. Parker & Parsley



Appeals. Id.
4 Cable was overruled on other grounds in Hill v. Tangherlini, 724 F.3d 965, 967, fn. 1
(7th Cir. 2013), which overruled various prior decisions “to the extent that they suggest a
plaintiff may not rely on ‘self-serving’ evidence to create a material factual dispute.”
                                                                                           -23-


      Petroleum Co.], 145 F.3d [513] at 516 [(2d Cir.1998)].

(Footnote added; citations omitted.) Wilson at 343-344.

      {¶ 63} In this context, Wilson went on to note that:

             Chapter 13 also modifies other powers generally given to the debtor

      and trustee. For example, not only does the Chapter 13 debtor retain

      possession of the property of the estate, the Chapter 13 debtor also

      assumes “exclusive of the trustee, the rights and powers of a trustee[,]” 11

      U.S.C. § 1303, found in many of the provisions of § 363 regarding the

      general administration of bankruptcy estates. In other words, in addition to

      his power to possess property, the Chapter 13 debtor is explicitly given the

      authority, exclusive of the trustee, to use, sell, or lease property of the estate

      in certain circumstances. As the Seventh Circuit recognized, “[i]t would

      frustrate the essential purpose of § 1306 to grant the debtor possession of

      the chose in action yet prohibit him from pursuing it for the benefit [of] the

      estate.” Cable, 200 F.3d at 473.

             Implicit in that act of possession, as authorized by statute, is the right

      of the Chapter 13 debtor – unlike the Chapter 7 debtor – to sue in his own

      name in such actions pursuant to Rule 17(a) of the Federal Rules of Civil

      Procedure. See Fed.R.Civ.P. 17(a)(1)(G) (permitting “a party authorized

      by statute” to sue in his or her own name without joining the person for

      whose benefit the action is brought). Accordingly, because the Chapter 13

      debtor is explicitly given the power to possess and use the property, and
                                                                                         -24-


       implicit within that use is the permissible maintenance of a cause of action

       that is part of the estate, the Chapter 13 debtor has standing to maintain a

       prepetition claim.

                 Federal Rule of Bankruptcy Procedure 6009 envisions the same

       result.     Under Rule 6009 “the trustee or debtor in possession may

       prosecute or may enter an appearance and defend any pending action or

       proceeding by or against the debtor....” Fed. R. Bankr.P. 6009; see Smith

       [v. Rockett], 522 F.3d [1080], at 1082 & n. 2 [(10th Cir.2008)] (recognizing

       that although “debtor in possession” is a term of art in the Chapter 11

       context, a Chapter 13 debtor possesses the Chapter 13 estate and has thus

       been considered analogous to a Chapter 11 debtor due to their enhanced

       representative and operational capacities); Cable, 200 F.3d at 472 (same).

       In this sense, the Chapter 13 debtor “steps into the role of trustee and

       exercises concurrent authority to sue and be sued on behalf of the estate.”

       Cable, 200 F.3d at 473 (citing Fed. R. Bankr.P. 6009).

Wilson, 717 F3d. at 344. See also Olick, 145 F.3d at 516 (noting that “[i]t is also the case

that in Chapter 13 proceedings (unlike Chapter 7 proceedings) the creditors’ recovery is

drawn from the debtor's earnings, not from the assets of the bankruptcy estate; it is only

the Chapter 13 debtor who stands to gain or lose from efforts to pursue a cause of action

that is an asset of the bankruptcy estate. Accordingly, the trustee's participation in such

an action is generally not needed to protect the Chapter 13 creditors’ rights.”)

       {¶ 64} Like Fed.R.Civ.P. 17(a)(1)(G), Ohio’s Civ.R. 17(A), which deals with real
                                                                                          -25-


parties in interest, provides that “a party authorized by statute may sue in his name as

such representative without joining with him the party for whose benefit the action is

brought.”

       {¶ 65} For purposes of standing, “[a] real party in interest is directly benefited or

injured by the outcome of the case rather than merely having an interest in the action

itself.” State ex rel. Sinay v. Sodders, 80 Ohio St.3d 224, 226, 685 N.E.2d 754 (1997).

“To succeed in establishing standing, plaintiffs must show that they suffered (1) an injury

that is (2) fairly traceable to the defendant's allegedly unlawful conduct, and (3) likely to

be redressed by the requested relief.” Moore v. Middletown, 133 Ohio St.3d 55, 2012-

Ohio-3897, 975 N.E.2d 977, ¶ 22, citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-

561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).

       {¶ 66} When Cook filed suit on April 3, 2020, she clearly had standing to sue

Appellees. Cook’s complaint alleged that Appellees had caused her injury and damages

by unlawfully terminating her employment, by failing to pay wages, by failing to pay

minimum wages, and by illegally accessing her electronically-stored information. At that

time, Cook had not yet filed for bankruptcy, and standing existed.

       {¶ 67} Whether the bankruptcy trustee subsequently became a real party in

interest, depriving Cook of standing, or whether Cook had a concurrent interest for

purposes of standing is for the trial court to decide. Accordingly, we cannot dismiss

Cook’s appeal based on lack of standing, nor can we affirm the trial court’s dismissal on

the alternate ground that Appellees have advanced.

       {¶ 68} Based on the preceding discussion, Cook’s sole assignment of error is
                                                                                       -26-


sustained.



                                    III. Conclusion

      {¶ 69} Cook’s assignment of error having been sustained, the judgment of the trial

court is reversed, and this cause is remanded for further proceedings consistent with this

opinion.

                                    .............



DONOVAN, J. and EPLEY, J., concur.




Copies sent to:

Jason P. Matthews
Matthew C. Schultz
Matthew D. Stokely
Kristina Elizabeth Curry
Hon. Timothy N. O’Connell, Administrative Judge